Dismissed and Opinion filed February 13, 2003








Dismissed and Opinion filed February 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01155-CV
____________
 
JOSHUA DUNMAN, Appellant
 
V.
 
JOSE A. IBANEZ, Appellee
 

 
On
Appeal from the 280th District Court
Harris
County, Texas
Trial
Court Cause No. 01-45035
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed April 30, 2002.
On February 4, 2003, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
 
Judgment rendered and Opinion
filed February 13, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.